DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Claim 44 is rejected for the recitation of “…the enzymatically degummed leaf fibre or enzymatically degummed stem fibre or mixtures thereof is chemically degummed”. Support does not exist in the specification as originally filed to claim the leaf fiber or stem fiber is enzymatically degummed and chemically degummed. Support exists to claim the stem fiber or leaf fiber is enzymatically degummed or chemically degummed. Applicant is advised to take corrective action. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 is rejected for the recitation of “…the enzymatically degummed leaf fibre or enzymatically degummed stem fibre or mixtures thereof is chemically degummed”. It is unclear from the claim is Applicant is intending to claim the stem fiber or leaf fiber is either enzymatically degummed or chemically degummed or both enzymatically and chemically degummed. For purposes of examination, Examiner has treated the claim to be either chemically degummed or enzymatically degummed. Applicant is advised to take corrective action. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 11 and 39-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferrante (US Patent 3,443,987) in view of (Quadrant Plastic Composites (DE 20300098) as evidenced by Gulwani et al. (http://www.slideshare.net/mobile/suman159/final-leaf-processing-presentation2010) in view of Liu et al. (Study of Enzymatic Degumming of Pineapple Leaf Fiber, Journal of Textile Research, 2006) in further view of Iijima et al. (PG Pub. 2002/0081418).
Regarding claims 1, 3, 4, 11 and 39-44, Ferrante teaches a material comprising impregnating a nonwoven fabric material with a curable polymeric resin in an amount of 1-20% by weight of the fabric yielding a composite fiber and is fusible at a temperature of less than 180 degrees Celsius [col. 1, ll. 35-56, col. 6, ll. 33-40 and Examples]. Applicant argues the cited references do not teach the claimed transfer paper coating, dyeing with immersion or wet processing, surface coating or applying a spray coating. The Office disagrees. Ferrante clearly teaches subjecting the fabric to dyeing. Dyeing using immersion or wet processing are well known in the art and it would have been obvious for one of ordinary skill in the art arrive at the use immersion or wet processing through routine experimentation. 
Ferrante is silent regarding the specifics of the nonwoven. However, in the analogous art of nonwovens, Quadrant Plastic Composites teaches a multilayer needled air-laid nonwoven comprising mixture of pineapple fibers (a member of the Bromeliaceae family and leaves of the 2  so that the nonwoven has good tensile strength, elasticity and is easy to process and can be used for the interior parts of an automotive or furniture [ ].  Given Ferrante teaches the claimed resin at 1-20 weight percent of the fabric and the pineapple fibers are at a ratio of 80:20 then the claimed percentage of pineapple fibers and polymer is met and the discrete interconnected layers are associated with the curable resin. Quadrant Plastic Composites teaches it is obvious the multilayer nonwoven is stacked and the layers are discrete yet interconnected as Quadrant Plastic Composites teaches the nonwoven being multilayered and yet needled. Further, it is obvious the layers are the same or different as those are the only options. In light of the motivation for using specifics of the nonwoven, as disclosed by Quadrant Plastic Composites as described above, it therefore would have been obvious to one of ordinary skill in the art to use the specifics of the nonwoven of Quadrant Plastic Composites in Ferrante in order to yield a nonwoven has good tensile strength, elasticity and is easy to process and can be used for the interior parts of an automotive or furniture and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The previous combination is silent regarding the claimed degumming. However, Liu et al. teaches enzymatic degumming leaf fiber in order to make full use of tropical agricultural biotic resources and make up raw material shortage for the textile industry. It would have been obvious to one of ordinary skill in the art to use the degumming of Liu et al. in the previous 
The previous combination is silent regarding the claimed tumbling and the fabric resembling leather. However, in the analogous art of fabrics, Iijima et al. teach subjecting a cured fabric to tumbling in order to yield a nubuck-like leather and therefore it resembles leather [0122 and 0137]. Further it is noted that Iijima teaches dyeing by immersion or wet processing. In light of the motivation for using tumbling, as disclosed by Iijima et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use tumbling of Iijima et al. in the previous combination in order to yield a nubuck-like leather and thereby arrive at the claimed invention.
The recitation in the claims that the nonwoven material is “for use in the manufacture of an artificial leather” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the previous combination disclose the material as presently claimed, it is clear that the material of the previous combination would be capable of performing the intended use, i.e. for use in the manufacture of an artificial leather, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Although the previous combination does not disclose the claimed processes of applying a transfer paper coated with a finishing resin composition, adding a dye and/or pigment in an immersion or wet process, a surface coating treatment that provides a resin or color or applying a spray coating which improves surface characteristics of the material or the dyeing by immersion or wet processing, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed processes and given that the previous combination meets the requirements of the claimed composition, the previous combination clearly meet the requirements of present claims artificial leather. Moreover, it is noted that Ferrante teaches dyeing the fibrous material and Iijima teaches the claimed tumbling which improves the surface characteristics therefore it is clear the claimed structure is present as taught by the prior art. 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferrante (US Patent 3,443,987) in view of Quadrant Plastic Composites (DE 20300098) as evidenced by Gulwani et al. (http://www.slideshare.net/mobile/suman159/final-leaf-processing-presentation2010) in view of Liu et al. (Study of Enzymatic Degumming of Pineapple Leaf Fiber, Journal of Textile Research, 2006) in further view of Iijima et al. (PG Pub. 2002/0081418) in further view of Yang et al. (PG Pub. 2007/0199669).
Regarding claim 9, The previous combination is relied upon as set forth above. The previous combination does not teach the claimed linear mass density. However, in the analogous art of Yang et al., teach a denier of great than 1 denier and specifically teaches a denier of 20 in order to attain the desired elongation and strength [Abstract and Table R].
In light of the motivation for using linear mass density, as disclosed by Yang et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use linear mass density of Yang et al. in the previous combination in order to attain the desired elongation and strength and thereby arrive at the claimed invention.
Claims 1, 3, 4, 11 and 39-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferrante (US Patent 3,443,987) in view of (Quadrant Plastic Composites (DE 20300098) as evidenced by Gulwani et al. (http://www.slideshare.net/mobile/suman159/final-leaf-processing-presentation2010) in view of Liu et al. (Study of Enzymatic Degumming of Pineapple Leaf Fiber, Journal of Textile Research, 2006) in further view of Vogt et al. (PG Pub. 2005/0214511).  
Regarding claims 1, 3, 4, 11 and 39-43, Ferrante teaches a process for treating fibrous material comprising impregnating a nonwoven fabric material with a curable polymeric resin in an amount of 1-20% by weight of the fabric yielding a composite fiber and is fusible at a temperature of less than 180 degrees Celsius [col. 1, ll. 35-56, col. 6, ll. 33-40 and Examples]. Ferrante teaches dyeing the fibrous material. Ferrante is silent regarding the specifics of the nonwoven. However, in the analogous art of nonwovens, Quadrant Plastic Composites teaches a multilayer needled air-laid nonwoven comprising mixture of pineapple fibers (a member of the 2  so that the nonwoven has good tensile strength, elasticity and is easy to process and can be used for the interior parts of an automotive or furniture [ ].  Given Ferrante teaches the claimed resin at 1-20 weight percent of the fabric and the pineapple fibers are at a ratio of 80:20 then the claimed percentage of pineapple fibers and polymer is met and the discrete interconnected layers are associated with the curable resin. Quadrant Plastic Composites teaches it is obvious the multilayer nonwoven is stacked and the layers are discrete yet interconnected as Quadrant Plastic Composites teaches the nonwoven being multilayered and yet needled. Further, it is obvious the layers are the same or different as those are the only options. In light of the motivation for using specifics of the nonwoven, as disclosed by Quadrant Plastic Composites as described above, it therefore would have been obvious to one of ordinary skill in the art to use the specifics of the nonwoven of Quadrant Plastic Composites in Ferrante in order to yield a nonwoven has good tensile strength, elasticity and is easy to process and can be used for the interior parts of an automotive or furniture and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The previous combination is silent regarding the claimed degumming. However, Liu et al. teaches enzymatic degumming leaf fiber in order to make full use of tropical agricultural biotic resources and make up raw material shortage for the textile industry. It would have been obvious to one of ordinary skill in the art to use the degumming of Liu et al. in the previous 
The previous combination is silent regarding the claimed tumbling. However, in the analogous art of fabrics, Vogt et al. teach subjecting a fabric to tumbling in order to achieve selective abrasion [0027].  In light of the motivation for using tumbling, as disclosed by Vogt et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use tumbling of Vogt et al. in the previous combination in order to achieve selective abrasion and thereby arrive at the claimed invention.
While there is no disclosure that the nonwoven material is resembles leather as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. resembles leather, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art nonwoven material and further that the prior art 
Moreover, it is obvious the nonwoven of the previous combination resembles a leather given it is made of such similar materials in such a similar manner. And even Further Ferrante teaches the fabric is used for leathers and it would have been obvious to one of ordinary skill in the art to use the fabric for an artificial leather. 
The recitation in the claims that the nonwoven material is “for use in the manufacture of an artificial leather” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the previous combination disclose the material as presently claimed, it is clear that the material of the previous combination would be capable of performing the intended use, i.e. for use in the manufacture of an artificial leather, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Although the previous combination does not disclose the claimed processes of applying a transfer paper coated with a finishing resin composition, adding a dye and/or pigment in an immersion or wet process, a surface coating treatment that provides a resin or color or applying a spray coating which improves surface characteristics of the material or the dyeing by immersion In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed processes and given that the previous combination meets the requirements of the claimed composition, the previous combination clearly meet the requirements of present claims artificial leather. Moreover, it is noted that Ferrante teaches dyeing the fibrous material and Iijima teaches the claimed tumbling which improves the surface characteristics therefore it is clear the claimed structure is present as taught by the prior art. 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferrante (US Patent 3,443,987) in view of Quadrant Plastic Composites (DE 20300098) as evidenced by Gulwani et al. (http://www.slideshare.net/mobile/suman159/final-leaf-processing-presentation2010) in view of Liu et al. (Study of Enzymatic Degumming of Pineapple Leaf Fiber, Journal of Textile Research, 2006) in further view of Vogt et al. (PG Pub. 2005/0214511) in further view of Yang et al. (PG Pub. 2007/0199669).
Regarding claim 9, The previous combination is relied upon as set forth above. The previous combination does not teach the claimed linear mass density. However, in the analogous 
In light of the motivation for using linear mass density, as disclosed by Yang et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use linear mass density of Yang et al. in the previous combination in order to attain the desired elongation and strength and thereby arrive at the claimed invention.
Claims 1, 3, 4, 11, 39-44 and 46-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferrante (US Patent 3,443,987) in view of (Quadrant Plastic Composites (DE 20300098) as evidenced by Gulwani et al. Page 13 view of Blackburn (Biodegradable and Sustainable Fibres, Elsevier, Nov. 2005, pp. 57-58, 323 and 336) in further view of Iijima et al. (PG Pub. 2002/0081418). 
Regarding claims 1, 3, 4, 11, 39-44 and 46-49, Ferrante teaches a material comprising impregnating a nonwoven fabric material with a curable polymeric resin in an amount of 1-20% by weight of the fabric yielding a composite fiber and is fusible at a temperature of less than 180 degrees Celsius [col. 1,11. 35-56, col. 6,11. 33-40 and Examples]. Applicant argues the cited references do not teach the claimed transfer paper coating, dyeing with immersion or wet processing, surface coating or applying a spray coating. The Office disagrees. Ferrante clearly teaches subjecting the fabric to dyeing. Dyeing using immersion or wet processing are well known in the art and it would have been obvious for one of ordinary skill in the art arrive at the use immersion or wet processing through routine experimentation. 38. Ferrante is silent regarding the specifics of the nonwoven. However, in the analogous art of nonwovens, Quadrant Plastic Composites teaches a multilayer needled air-laid nonwoven comprising mixture of pineapple fibers (a member of the Bromeliaceae family and leaves of the Ananas Comosus) 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a primafacie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The previous combination is silent regarding the claimed degumming. However, Blackburn teaches enzymatic degumming leaf fiber including pineapple leaf fiber used in textiles using a mixture of polygalacturonase and hemicellulose in order to get rid of non-cellulosic 
The previous combination is silent regarding the claimed tumbling. However, in the analogous art of fabrics, Iijima et al. teach subjecting a cured fabric to tumbling in order to yield a nubuck-like leather [0122 and 0137]. Further it is noted that Iijima teaches dyeing by immersion or wet processing. In light of the motivation for using tumbling, as disclosed by Iijima et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use tumbling of Iijima et al. in the previous combination in order to yield a nubuck-like leather and thereby arrive at the claimed invention. 
While there is no disclosure that the nonwoven material is resembles leather as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. resembles leather, recited in the present claims does not result in a structural difference between the 
Moreover, it is obvious the nonwoven of the previous combination resembles a leather given it is made of such similar materials in such a similar manner. And even Further Ferrante teaches the fabric is used for leathers and it would have been obvious to one of ordinary skill in the art to use the fabric for an artificial leather. 
The recitation in the claims that the nonwoven material is “for use in the manufacture of an artificial leather” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that the previous combination disclose the material as presently claimed, it is clear that the material of the previous combination would be capable of performing the intended use, i.e. for use in the manufacture of an artificial leather, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention. 47.    Although the previous combination does not disclose the claimed processes of applying a transfer paper coated with a finishing resin composition, adding a dye and/or pigment in an immersion or wet process, a surface coating treatment that provides a resin or color or applying a 
Therefore, absent evidence of criticality regarding the presently claimed processes and given that the previous combination meets the requirements of the claimed composition, the previous combination clearly meet the requirements of present claims artificial leather. Moreover, it is noted that Ferrante teaches dyeing the fibrous material and Iijima teaches the claimed tumbling which improves the surface characteristics therefore it is clear the claimed structure is present as taught by the prior art. 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferrante (US Patent 3,443,987) in view of Quadrant Plastic Composites (DE 20300098) as evidenced by Gulwani et al. (http;//www.sIideshare.net/mobiie/suman.l59/finaI~Ieafprocessing-presentationlOl0) in view of Blackburn (Biodegradable and Sustainable Fibres, Elsevier, Nov. 2005, pp. 57-58, 323 and 336) in further view of Iijima et al. (PG Pub. 2002/0081418) in further view of Yang et al. (PG Pub. 2007/0199669). 
Regarding claim 9, The previous combination is relied upon as set forth above. The previous combination does not teach the claimed linear mass density. However, in the analogous art of Yang et al., teach a denier of great than 1 denier and specifically teaches a denier of 20 in order to attain the desired elongation and strength [Abstract and Table R]. 
In light of the motivation for using linear mass density, as disclosed by Yang et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use linear mass density of Yang et al. in the previous combination in order to attain the desired elongation and strength and thereby arrive at the claimed invention. 
Claims 1, 3, 4, 11, 39-44 and 46-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferrante (US Patent 3,443,987) in view of (Quadrant Plastic Composites (DE 20300098) as evidenced by Gulwani et al. in view of Blackburn (Biodegradable and Sustainable Fibres, Elsevier, Nov. 2005, pp. 57-58, 323 and 336) in further view of Vogt et al. (PG Pub. 2005/0214511). 
Regarding claims 1, 3, 4, 11, 39-44 and 46-49, Ferrante teaches a process for treating fibrous material comprising impregnating a nonwoven fabric material with a curable polymeric resin in an amount of 1-20% by weight of the fabric yielding a composite fiber and is fusible at a temperature of less than 180 degrees Celsius [col. 1,11. 35-56, col. 6,11. 33-40 and Examples]. Ferrante teaches dyeing the fibrous material. Ferrante is silent regarding the specifics of the nonwoven. However, in the analogous art of nonwovens, Quadrant Plastic Composites teaches a multilayer needled air-laid nonwoven comprising mixture of pineapple fibers (a member of the Bromeliaceae family and leaves of the Ananas Comosus) which are 5-200 mm long (or is 0.5-20 mm and thermoplastic polymer fibers at a ratio of 80:20 to 20:80 and a weight of 200-4000 g/m2 so that the nonwoven has good tensile strength, elasticity and is easy to process and can be used 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The previous combination is silent regarding the claimed degumming. However, Blackburn teaches enzymatic degumming leaf fiber including pineapple leaf fiber used in textiles using a mixture of polygalacturonase and hemicellulose in order to get rid of non-cellulosic components. It would have been obvious to one of ordinary skill in the art to use the degumming of Blackburn in the previous combination in order to get rid of non-cellulosic components. 
The previous combination is silent regarding the claimed tumbling. However, in the analogous art of fabrics, Vogt et al. teach subjecting a fabric to tumbling in order to achieve 
While there is no disclosure that the nonwoven material is resembles leather as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. resembles leather, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art nonwoven material and further that the prior art structure which is a nonwoven identical to that set forth in the present claims is capable of performing the recited purpose or intended use. 
Moreover, it is obvious the nonwoven of the previous combination resembles a leather given it is made of such similar materials in such a similar manner. And even Further Ferrante 
The recitation in the claims that the nonwoven material is “for use in the manufacture of an artificial leather” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that the previous combination disclose the material as presently claimed, it is clear that the material of the previous combination would be capable of performing the intended use, i.e. for use in the manufacture of an artificial leather, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Although the previous combination does not disclose the claimed processes of applying a transfer paper coated with a finishing resin composition, adding a dye and/or pigment in an immersion or wet process, a surface coating treatment that provides a resin or color or applying a spray coating which improves surface characteristics of the material or the dyeing by immersion or wet processing, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is . 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferrante (US Patent 3,443,987) in view of Quadrant Plastic Composites (DE 20300098) as evidenced by Gulwani et al. (http://www.slideshare.net/mobiie/sumanl59/final-leafprocessing-presentation2010) in view of in further view of Vogt et al. (PG Pub. 2005/0214511) in further view of Yang et al. (PG Pub. 2007/0199669). 
Regarding claim 9, The previous combination is relied upon as set forth above. The previous combination does not teach the claimed linear mass density. However, in the analogous art of Yang et al., teach a denier of great than 1 denier and specifically teaches a denier of 20 in order to attain the desired elongation and strength [Abstract and Table R], 68. In light of the motivation for using linear mass density, as disclosed by Yang et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use linear mass density of Yang et al. in the previous combination in order to attain the desired elongation and strength and thereby arrive at the claimed invention.



Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments concerning Ghosh have been fully considered, but are moot as Ghosh is not used in the rejection above.
Applicant argues the rejection stated there is no disclosure the nonwoven material resembles leather and such a limitation is a characterizing portion of the claim. Examiner notes such a limitation does not impart structure and actually recites “…so that the treated material resembles leather”, which is intended use. Nonetheless, Iijima teaches tumbling in order to make the fabric resemble leather and therefore the limitation is in fact taught.  
Applicant argues despite Yang teaches the claimed linear mass density, Quadrant Plastic teaches 0.5-3 tex. The Office disagrees. Quadrant Plastics merely states “Pineapple fibers are extracted from the leaves of the pineapple plant. The raw fibers are washed, dried and cut to a length of 5 to 200 mm, preferable 30 to 100 mm. Their fineness is generally between 5 and 20 dtex.” Therefore Quadrant Plastics clearly is stating the fibers are generally 5 – 20 dtex, but they are in no way limited to this range. 
Applicant argues Blackburn teaches enzymatic degumming of hemp fibers but not pineapple fibers. The Office disagrees. Blackburn teaches the chemical content of pineapple fibers is similar to that of other base fibers including hemp fibers on page 323 and further teaches enzymatic degumming of pineapple fibers on page 336  and also teaches such fibers in textile 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789